DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-2, 4, 6-8, 10-11, 13, 15-17, 21 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of controlling an AFM comprising using the first free oscillation amplitude and first quality factor associated with the only one stable oscillation state as claimed; and determining these first free oscillation amplitude and first quality factor; wherein the first free oscillation amplitude is less then 3 Angstroms and the Q is between 300 and 1000; recited together in combination with the totality of particular structural features/limitations recited therein.
	Tamayo et al. “High-Q Dynamic Force Microscopy in Liquid and Its Application to Living Cells”, 81 Biophysical Journal Volume 526–537 (July 2001) teaches Q values up to ~1000 and free amplitudes on the order of 10nm (100 Å), but fails to disclose determining the Q and amplitude associated with only one stable oscillation state as claimed. 
	Claim 10 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2, 4, 6-8, 11, 13, 15-17, 21, which depend from claim 1 or 10, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881